 Case: 4:18-cv-01666-SRC Doc. #: 40 Filed: 10/28/19 Page: 1 of 2 PageID #: 184



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 Billy Russell, Jr.                                )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                ) No. 4:18-cv-01666 SRC
                                                   )
 St. Charles Police Department, et. al.            )
                                                   )
         Defendants.                               )


             DEFENDANT BIRDSONG’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW Defendant Officer Shawn Birdsong in his individual capacity (“Defendant

Birdsong”), pursuant to Rule 56 of the Federal Rules of Civil Procedure and moves for summary

judgment in his favor on all of Plaintiff Billy Russell, Jr.’s claims because there is no genuine issue

of material fact and Defendant Birdsong is entitled to judgment as a matter of law. Defendant

Birdsong has filed his Statement of Uncontroverted Material Facts and Memorandum in Support of

Motion for Summary Judgment contemporaneously herewith and incorporates the same by

reference.

        WHEREFORE, Defendant Birdsong respectfully requests the Court grant him summary

judgment with regard to all of Plaintiff’s claims against him, and any other and further relief the

Court deems fair and appropriate.
 Case: 4:18-cv-01666-SRC Doc. #: 40 Filed: 10/28/19 Page: 2 of 2 PageID #: 185



                                              Respectfully submitted,

                                              OFFICE OF THE ST. CHARLES
                                              COUNTY COUNSELOR

                                              By:/s/ Rory P. O’Sullivan
                                              Rory P. O’Sullivan, #62388
                                              Associate County Counselor
                                              100 North Third Street
                                              St. Charles, Missouri 63301
                                              Tel: 636-949-7540
                                              Fax: 636-949-7541
                                              ROSullivan@sccmo.org

                                              ATTORNEY FOR DEFENDANT
                                              OFFICER SHAWN BIRDSONG




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of October, 2019, a true copy of the foregoing was

sent via first class mail, to the following non-participant in the Electronic Case Filing System:

       Billy Russell, Jr. #1338906
       Algoa Correctional Center
       8501 No More Victims Road
       Jefferson City, MO 65101

                                                              /s/Rory P. O’Sullivan

                                                 2
